Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 04/25/22 are acknowledged.
Claims 1-9, 13, 20, and 23-24 were cancelled. 
Claims 11, 14, and 22 were amended.
Claims 10-12, 14-19, 21-22, and 25-28 are pending.
Response to Amendments/Arguments
Objection to the Specification
In light of the amendment of the Specification, the objection to the disclosure is withdrawn. 
Claim Objections
In light of the amendment of claims 11 and 22, the objections to these claims are withdrawn. 
Rejection of claims under 35 USC § 102(a)(1) 
Applicant amended claim 14 to incorporate the subject matter of claims 23 and 24, which were not included in the prior art rejections. In light of the amendment of claim 14, Applicant’s arguments (Pages 7-8, filed 04/25/22) with respect to the rejection of claims 10-11, 14-18, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Elfersy (US 2007/0065475 A1) have been fully considered and are persuasive. Therefore, the anticipation rejection is withdrawn.
Rejection of claims under 35 USC § 103 
In light of the amendment of claim 14, Applicant’s arguments (Pages 9-10, filed 04/25/22) with respect to the following rejections have been fully considered and are persuasive. 
Rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Elfersy, as applied to claims 10-11, 14-18, and 21, in view of Capps (US 2005/0100612 A1)
Rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Elfersy, as applied to claims 10-11, 14-18, and 21, in view of Brocklehurst et al. (US 4,402,853)
Rejection of claims 25-26 under 35 U.S.C. 103 as being unpatentable over Elfersy, as applied to claims 10-11, 14-18, and 21, in view of Hei et al. (US 2003/0087786 A1)
Rejection of claims 27-28 under 35 U.S.C. 103 as being unpatentable over Elfersy, as applied to claims 10-11, 14-18, and 21, in view of Toussaint et al. (US 6,046,148)
Therefore, the obviousness rejections are withdrawn.
New Claim Objections
Claims 29, 21-22, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Updated Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10-12, 14-18, 25, and 28 are again provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 18, and 32 of copending Application No. 16/800,596 (the ‘596 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method for decontaminating a surface from a virus comprising applying an effective amount of a cleaning composition comprising a granular absorbent material coated with a biocide and one or more sanitation agents absorbed in said granular absorbent material, and therefore, encompass overlapping and coextensive subject matter. 
One difference is that claims of the ‘596 Application recite at least two sanitation agents comprising dimethyl benzyl ammonium chloride at a concentration between 1 to 10% (w/w) and dimethyl ethyl benzyl ammonium chloride at a concentration between 1 to 10% (w/w); and sodium polyacrylate at a concentration between 1 to 5% (w/w), whereas instant claims do not recite the combination of the two ammonium chlorides and their corresponding concentrations or the concentration of the sodium polyacrylate. 
However, instant claims recite both dimethyl benzyl ammonium chloride and dimethyl ethyl benzyl ammonium chloride (instant claim 14), as well as sodium polyacrylate (instant claim 28). One of ordinary skill in the art would have found it obvious to use the ammonium chlorides and the sodium polyacrylate in concentrations effective for decontaminating surfaces from a virus since instant claims 10 and 18 recite applying an effective amount of the cleaning composition. The recited concentration ranges in claims of the ‘596 Application would have been obvious based on the effective decontamination.  
Another difference is that instant claim 12 recites that the coronavirus is SARS-CoV-2 whereas claims of the ‘596 Application do not recite this specific coronavirus. However, one of ordinary skill in the art would have found it obvious to use the method of applying the cleaning composition to surfaces for decontaminating from viruses, including coronavirus, which is recited in both instant claim 11 and claim 18 of the ‘596 Application. One of ordinary skill in the art would have had a reasonable expectation of success in decontaminating coronaviruses by following the method recited in claims of the ‘596 Application, including SARS-Cov-2. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Please note that a Notice of Allowance for the ‘596 Application was mailed on 03/18/2022. However, since the ‘596 Application has not issued as a patent yet, this is a provisional obviousness-type double patenting rejection. 
Response to Arguments
Applicant’s arguments (Page 10, filed 04/25/22) with respect to the provisional rejection of claims 10-12, 14-18, 25, and 28 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 18, and 32 of copending Application No. 16/800,596 (the ‘596 Application) have been fully considered but are not persuasive. 
Applicant states that they will address the rejection at such time as the claims are otherwise considered allowable. 
Applicant did not point out the errors in the provisional rejection on the ground of nonstatutory obviousness-type double patenting. The prior art rejections have been withdrawn. Until such time that a terminal disclaimer over the ‘596 Application is filed, the provisional double patenting rejection will be maintained.
Conclusion
Claims 19, 21-22, and 26-27 are objected to.
Claims 10-12, 14-18, 25, and 28 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615